Case 1:16-cr-00311-KMW Document 421 Filed 04/27/20 Page 1 of 1
     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK                                      I ISi)(' \ IJ .\ ',
     ----------------X                                                  llOCl '\fF:NT
     UNITED STATES OF AMERICA,                                         ELECTIWNICALI.Y FIi .En
                                                                       DOC#:
                                                                       1)
                                                                                  - - --.-
                                                                                       ~Jj.J -
                                                                            dE l-"1 1.t-:I>: ~
                                                                                               -
                                                                                               7
            -against-
                                                                            16 CR 311-02 (KMW)
     RASHOD LEWIS,

                                                                             ORDER
                           Defendant.

                           --------X
     WOOD, U.S.D.J.:

            Defendant has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2255.

     The United States Attorney for the Southern District of New York is hereby ordered to serve and

     file an answer by June 8, 2020. The Government shall file with its answer the record on appeal,

     appellate briefs, and relevant trial and post-conviction records and transcripts. Defendant may

     serve and file reply papers by July 6, 2020.



                    SO ORDERED.

     Dated: New York, New York
            April 26, 2020
                                                         / ~ Yrv.               wrrtt
                                                    ~•        Kimba M. Wood
                                                          United States District Judge
